



Exhibit 10.3


AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment No. 2”) is made and
entered into by and between Enstar Group Limited (the “Company”) and Richard J.
Harris (“Executive”) as of March 24, 2016.
BACKGROUND
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of May 1, 2007, as amended by certain letter agreements dated
May 4, 2011, April 19, 2012 and August 11, 2014 (the “Original Agreement”); and
WHEREAS, Executive and the Company entered into an amendment to the Original
Agreement on May 12, 2015 (“Amendment No. 1”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties agree that Section 9 of Amendment No. 1 shall
hereby be replaced in its entirety with the following:
“9. Noncompetition; Non-Solicitation. Notwithstanding Paragraph A on Exhibit A
to the Existing Agreement, the “Restriction Period” shall (a) expire with
respect to Paragraph A on Exhibit A on the later of June 30, 2016 or the
termination of Executive’s employment with the Company, and (b) expire with
respect to Paragraph C on Exhibit A on March 31, 2017.”
* * *
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
dates set forth below.


ENSTAR GROUP LIMITED




By: /s/ Dominic Silvester
/s/ Richard J. Harris

Name:
Dominic Silvester                    Richard J. Harris

Title:
Chief Executive Officer





Date: March 24, 2016
Date: March 24, 2016




